UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-05052_ ­­ Value Line New York Tax Exempt Trust (Exact name of registrant as specified in charter) 7 Times Square,21st Floor,New York,N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: January 31, 2012 Date of reporting period: July 31, 2011 Item I.Reports to Stockholders. A copy of the Semi -Annual Report to Stockholders for the period ended 7/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 EULAV Securities LLC S E M I - A N N U A L R E P O R T Ju ly3 1 , 2 0 1 1 DISTRIBUTOR CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS 7 Times Square 21st Floor New York, NY 10036-6524 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary Value Line New York Tax Exempt Trust This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00081725 Value Line New York Tax Exempt Trust To Our Value Line New York To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended July 31, 2011. We encourage you to carefully review this report, which includes economic highlights, your Trust’s performance data, schedule of investments, and financial statements. For the six months ended July 31, 2011, the total return of the Value Line New York Tax Exempt Trust was 5.33% as compared to the Barclays Capital Municipal Bond Index(1) return of 6.27% for the same six-month period. The uncertain investment environment that prevailed for much of 2010 continued through the first half of 2011. Investors became more risk averse in reaction to economic weakness both in the U.S. and abroad. The slow pace of job creation was a key concern domestically, although New York State posted firmer employment numbers than the national average. As of the end of July, the unemployment rate for New York State was 8.00%, well below the national rate of 9.1%. Since the state’s economic recovery began in November 2009, New York has recouped just over 57% of the private sector jobs lost in the last recession. There was also some positive news on New York State’s budgetary front. A day ahead of the deadline, New York adopted a $132.5 billion budget. Passage of the budget won broad bipartisan support giving Gov. Andrew Cuomo his most significant victory since taking office in January. This relatively smooth budgetary process was a factor in the state’s ability to maintain its credit rating at the 4th highest investment grade rating by Moody’s, Standard & Poor’s, and Fitch. We continued to follow a conservative investment policy focusing on principal preservation and tax exempt income maximization. The Trust’s focus on the highest quality credits largely accounts for its underperformance relative to the Barclays Capital Municipal Bond Index(1). While the average AAA-rated municipal bond returned 4.59% for the period, the average BBB-rated municipal bond returned 7.93%. Maintaining a slightly shorter average maturity than the Barclays Capital Municipal Bond Index(1) also detracted from the Trust’s performance. Additional investment strategies employed for shareholder benefit included a buy-and-hold approach to minimize trading costs and striving to stay fully invested in order to maximize income. All of us at the Advisor recognize that it has been difficult navigating the capital markets in 2011 and appreciate your confidence in us. We are working to find attractive investments that meet your Trust’s objectives in this period of low interest rates and we continue to welcome the opportunity to serve your investment needs. Sincerely, /s/Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term investment grade tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes and it is not possible to directly invest in this Index. 2 Value Line New York Tax Exempt Trust Tax Exempt Trust Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad US stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the US recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poor’s who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the US Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. This disappointing jobs report kept the unemployment report unchanged at 9.1%. 3 Value Line New York Tax Exempt Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2011 through July 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 2/1/11 2/1/11 7/31/11 thru 7/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 0.93% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line New York Tax Exempt Trust Portfolio Highlights at July 31, 2011 (unaudited) Ten Largest Holdings Principal Percentage of Issue Amount Value Net Assets Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 $ $ % Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2007, Ser. S-1, FGIC Insured, 5.00%, 7/15/23 % New York State Environmental Facilities Corp., Revenue Bonds, Ser. A, 5.00%, 6/15/14 % Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 % Dormitory Authority, Revenue Bonds, State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 % New York State Environmental Facilities Corp., Revenue Bonds, 5.00%, 6/15/28 % Triborough Bridge & Tunnel Authority, Revenue Bonds, Ser. D, 5.00%, 11/15/26 % Dormitory Authority, Revenue Bonds, Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 % Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds, Ser. C, 4.75%, 6/15/33 % Transitional Finance Authority, Revenue Bonds, Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 % Asset Allocation — Percentage of Total Net Assets Sector Weightings — Percentage of Total Municipal Securities 5 Value Line New York Tax Exempt Trust Schedule of Investments (unaudited)
